                                                                                       cl-EnrsOFFICE .
                                                                                      '      'AT     tJ& DI
                                                                                                          SQ cot)e
                                                                                                ABI
                                                                                                  FNGDON, VA
                                                                                                       ILED
                                                                                            DE2 13 2917
                                                                                          JU C UDLEM JLER
                                  1N TljCIJNITED STATESDISTRICT COURT                    BZ
                                 FOR THE W ESTERN DISTRICT OF W RGINIA                         k
                                               ABIN GDO N DIVISION


               UNITEb STATESOF AM ERICA
                            V.                                  Casexo.l'
                                                                        ,)7 :-
                                                                             R-4)
               SHANNON KOVALESKI

                                               PLEA AG REEM ENT

                     Ihave agreed Lo enterinto a plea agreep entwith the United States ofAmerica,
               pursuanttoRule 1IoftheFederal'Rulesofcrim inalProcedure.T1'  letennsx-and conditions
           '
               ofthisagreementare aslbllows:

               A.CHARGE/S) TO W HICH I AM PLEADING G UIL TY A ND W AIVER O F
                                                    -   -           -   -     -   -

                  RIGHTg               . .                  t                           '

                     The CharEes and PotentialPunishm ent
                        -        - -




                     M y attorney hasinform edme ofthenature01-thechargets)and the elementsofthe '
               chargets)thatmustbe proved by the United Statcsbeyond arcasonablc doubtbefbre I
               could belbul
                          ldguilty ascharged.

                     Iagreetop1eadguilty
                                       .toan Inl-onnation.wh
                                                           'ic11isa'
                                                                   cbargebroughtbytheUnited
       '
           '
               StatesAttorney asopposed to onerefurned by aGrandJuly. Iam waiving and giving up
               niy rightlo'becharged by Indictment'and haveaGrandJuly voteon m'y probablegtlilt.

                     Iwillenterapleat)fguilty to Countl()f-the Infonnation.
   '


                     Cokmtl charges m e with know ingly makingàfalsede
                                                                    -'
                                                                       clarqtionwhilcunderoéthin                  .
                                                                                                                      '1
                                                                                                                      I$
               ap-r1o
                    8cet1
                        edinC'g.beforeQrancillm'
                                               ytoacotlnorgrandjul- yotthe'UnitedStates.inviolation                   Ij
               oI        .s.     j l623. The m aximum statutory penalty is a Iine of $250.000 an
               im prisonm entfora term orfsve years,plus a term ofsupbrviséd releaseofthreeyears.
                                                                .
                                                                                                   d/or
                                                                                                   -                  (
                                                                                                                      j1
                                                                                                                      '
                                                                                                                  '',

                                                                                                                  I'
                                                                                                                   1
                                                                                                                   l  -


                                                                                                                  1
                                       :                                                                      ,
                                                                                                                   I
                                                                                                                  J;
               Defendant'.
                         %Inltlak%:
                                           x                                                    s x yrqyuo y
                                                                                                !
                                                   Page lo1-l3                                      ExHjBjr w
                                                                                                          gs               N
                                                                                                                           oh
                                                                     1J,
                                                                       -0 0 -      +-
   Casel:17-cr-0O041-JPJ-PMS bocument26 .Filed11/18/17 Page1of13 Pageid#:62 i11
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 1 of 13 Pageid#: 558
p1
 f
 '
 e
 a
 s
 d
 m
 ia
  1
  t
  y
  u
  o
  l
  b
  n
  d
  e
  ,
  a
  il
   ù
   -
   $
   s
   t
   p
   1
   a
   o
   0
   l
   A
   s
   d
   e
   .l
    '
    p
    t
    s
    e
    (
    )
    c
    i
    t
    p
    a
    u
    ly
     .
     i
     a
     o
     f
     s
     l
     n
     r
     e
     m
     s
     i
     n
     am
      y
      c
      e
      b
      r
      n
      c
      t
      e
      o
      ,
      ra
       p
       d
       t
       u
       i
       e
       r
       o
       s
       n
       u
       q
       d
       a
       s
       kn
        u
        m
        t
        p
        y
        e
        o
        r
        a
        v
        1
        sl
         8
         e
         U
         t
         d
         s
         .
         r
         S
         m
         e
         Cl
          a
          y
          .
          s
          j
          b
          e
          3
          .
          0
          a
          sn
           u
           1
           3
           b
           d
           j
           ,
           c
           e
           w
           o
           t
           s
           il
            o
            t
            n
            f
            e
            o
            r
            p
            i
            m
            fe
             o
             p
             i
             s
             t
             u
             e
             r
             c
             u
             d
             .t
              i
              a
              o
              p
              n
              e
              d
              r
              .
         feloixy countofconkiction.1furtherundcrstand my supervisedreleaseràay be revokedif
         lviolateitstennsand conditions.Iunderstand aviolation ofsupervisedrelease increases
         the possibleperiod ofincarceratioll.                               '

                1am pleading guilty asdescribed above because Janiin'factguilty and because I
         believe it.isin my bestinterestto do so and notbecauseofany threatsorprom ises.There
         hasbeen no promisem ade whatsoeverby anytmc asto whatthe tinaldisp'osition ofthis
                                  .

         m atterwillbe.            '

             2. W aiverofConstitutionalRightsUpon a Plea ofG uiltv
                                              -   -




                Iackn6w ledgeIhave llad ai'lofm y riglltsexplained tome and Icxpressly recognize
                                                                     .

         1haVCthefollowing constitutionalrightsandz by.voluntprily pleading guilty.lknow ingly '
         w aive and gîve gp thekevaluable constim tionalrigllts:              '

                  a. Therig
                          'htto p'lead notguilty andpirsistin thatpiea-
                                                                      .

                  b. The rightto aspeedy and public iury trial;          '
                  c. Therigh!to assistanceofcounselatthattrialahd in anystlbsequentappeal:
                  d. The rightto rem ain '
                                         silentattrial:                               .
                  e. Therighttptestify attrialt                                 .

                  f. Therightto cenfl-ontaqdcross-examineNvimcssescalled by thegovernment:
                  g. The iightto presentevidence and w-
                              '                         p
                                                          itnesses in m'y öum
                                                                            ,'-
                                                                                behalf:
                  h- The rightt()compulsol-y processofthecoun:
                  i. 'I'
                       herighttocémpelthe attendanceofwitnessesattrial-
                                                       s                        .
              .
                  j. Thei-
                         ighttflbepresultaedinnocent-
                                                    . r-
                  k. Therightto aunahim ousguilty verdict;and
                  1. Theright'to appealaguilty verdict.
                                  :
         B.SENTENCI#G PRow sloxs
             1. G eneralM atter:
     '

                I understand the detenuination of-Brhat sentencc should'; l7e inaposed.w'ithin th      e
                                                                                                     ' o
         continest)ï,p any applicable.stalutèl-y m inim um s and m axim um s.lsin the àole discretion of
         the Court subikctto its consideration oI-the tlnited States Sentencing Ouidelines

                                      I
         Befendant'
                  ,
                  j-InltlqLb'
                            : .
                                                      Page2 of l3

                  .                   .                             *
                                          .            .

   Case l:17-cr-00041-JPJ-PMS Docum ent26 Filed 12/18/17 Page 2 of13 Pageidf:63
 Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 2 of 13 Pageid#: 559
        (''guidelines''or''lJ.S-S.G'')and thcfactorssetforthat18IJ.S.C.j35534a).Iunderstand
        I willhave an opportunity to review a copy ofm y presentence reportin àdvance of m y
    '
        sentencinghearing andmay15leobjections,asappropriaté. lwill'
                                                                   haveanopportunity at
        my sentencing hearing to presentevidence.bringwitpesses.cross-exam ine any witnesses
        thegovernmen'tcallstotestify.and argue to tlleCourtwhatanappropriatesentellceshould
        bewithin thcconfincsofthetenusofthisagreement.

              1 understand'I willnotbe.eligible 'for parole during any term of im prisonment
        imposed. 1 understand thè Coul-tis notbotlnd by any recommendation orstipulation '
                                                      .

        contained in'this qgrccm ent and may sentehce me up to the statutpl-y maximum. 1
                                         .
                                                                              *
        understand Iwillnotbe allowed to withdraw my pleaofguilty iï-thc Courtdisregardsthe
        stipulationsand/orrècommcndationssetfortllin thepleaagreement.

         .    Iunderstand ifthesentenceislnore sevcrethan 1.cxpected.INvillhave no rightto
        '
        withdraqzmy plea. Ihavediscussed sentencing issuesqrith 1uy attorney and realizc there
                           '
        isastlbstantiallikelillood Iw1l11be incal'cerated.       ''

             ;. Senteneinx G uidelines
                                - -




               Istipulate and agrec thataIImatterspellaining toany ofthe countsofthecllarging
        documentts).in, cluding any dismissed counts. are relevant.condlk t for pum oses''of
        senten(jing. . '          '

                 Tlie parties agree the 2016 cdition of the United States Sentencing Guidelines
        M anualappliestu any guidelinescalculationm adepel laining to my offknsets).'1stipulate
        thatthe lbllowing guidelinesectionts)areapplicabletomy conduct' .              '

             2.1l3(a    l4 1BaseOffenseLevcl
                 l-he Unitcd Statesstipulatesthattheguidelinesectionts)setforth in thissection
        sllould apply to lny ctlnduct.                .

              Iunderstand o'tlldl.gtlidelinc sectiglls m ay be applicable (0 m y case. Tlae United
                                             .

        StatesagreesthatifIcontinue tt:jklly cooperatewith theUnited Statesantlcom ply with
        a1ltlf Iny obligatiolls under tllis plea agreelllent.J! will j'
                                                                      ecbm mend tha!no further
        enhancem entsshould apply.Iunderstandtllatthisagreementfullytakes into account1ny
        cooperat
             '
               ion.and.accordingly.no motion fora reduction in sentence pursuantto FedgR.
               y!
        Crilu.P.35(b)eIJ.S.S.I.
                              I.j5K 1.1,.orl8U.S.C.j3553(e).514.l.IAvillbelnade.


        Defendunt'
                 s,lZSSf/A'
                          J .
                                                 Page 3 ot-I3

                                                                                                     j    '

         '17-cr-00041-JPJ-PM S Document'z6 Filed 12/18/17 Pane
   Case 1,                                                  --
                                                               3'0f13 Paneid#:64 '.'
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page
                                                          .   3 of 13 -
                                                                      Pageid#:
                                                                      -        560!-
                                                                                                         .1
              The pm-tiesretain tlne rightto ask forany sentence.including sentencesoutside the
       guideline range.

             Iagree to acceptresponsibility form)'conduct. lt-Icomply with my obligations
       underthispleaagreementand'acee' ptresponsibility fbrmy conduct.theUnited Statcswill
       recomm end the Courtgrantm e a two-levelreduction in my oftknse level,pursuantto
       U.S.S.G;j3EI.1(a)and.ifapplicable.atsçntencing.AvilllnovethatIreceiveaone-level
       reduction in my otlkllse level.pursuantt()IJ.S'
                                                     .S.G.j 3E1.l(b).for purposes of any
       '
       guidelines talculation. llöweAzer,fstipulatû thatit-1failto acceptres'
                                                                            ponsibility 1-01.*my
       conduct01-f'
                  l
                  qilto colnply Avith any provision ()f-tliis pleaagreen:ent.Isl
                                                                               aould notreceive
       credittkr acceptance 0t-responsibility. ln addition.1undcrstand and agree the United
       States will have a continuing objection to me receiving credit tbr.acceptallce of
       rejponsibilify untilIhaAle tektified lrtlthfblly atmy sentencing hearing,ifcalled upon to
       testily
             -. I agree the United StatesAvillnotbc required to makc any other notice ofits
       objectiononthisbasis.
           3. SubstantialAssistance

             Iunderstând tlpe United Stateswillnotlnakea m otion fora redtlction in sentence
       pursuantl(1Fcd.R.Crim.I'.35(b).IJ.S.S.
                 .                             G.j%5K 1.1.or18U.S.C.j35534e).becausethe
       terms ofthis plea agreementftllly takc into '
                                                   accountlny anticipated and agreed to full
       cooneration.     '

           4. M onqtarv O blieations
            .
                a. SpecialAssessm ents. Fines and kestitution
                                     - -         -      -




                I understand persons convicted of crimes are required to pay a m i
                                                                                 m'datoly
       assessm ent0f$100.00 per(klony cotl
                                         ntol-convîction. lagrcc.
                                                                1w illsubmitto the (J.S.
       Clerk*s(lflsce.a certitied check.money.order.orattol-   ney*strtlstcheck.m ade pay' ableto
       the w*c lel-k.U.S.D istrictCourt-''
                                         lbr'
                                            tlie totalam ountdue for m andatoly assessm ents prior
       to entering myplea()fguilty.

               1agreetopay restitution fortheentirescopeofmy criminalconduèt.inglùding.but
       no!linliled to.aI1malters included asrelcvantconduct. In addition.fap-ee to pay any
       restitution required by law .including.bu:notlim ited tosalpounts due pursuaptto l8 U SC
       jj2259.3663.and/or3663A. 1understandand agreearequirement1pay restittltion for
       a1loftheabfwe-stated mattcrswillbeimposed upon measpart01-any linaljudgmcntin

   '
       Dejtmdunt%'Initluls:
                                             Page 4 01.
                                                      - l3 '


       i                        .
   Case 1:17-cr-0004l-JPJ-PM S Document26 Filed 12/18/17 Page 4 of.13 Pagei
                                                                          d#:65
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 4 of 13 Pageid#: 561
           tliis nxattei.

                  I fullher agree to make good fàith effol-ts towm-d paym ent of all mandatoly
           assessments.iestitution and tinesaw îth whatevermeans Ihave atmy dispùsal. Iagree
           faflureto dosow illconstituteaviolation ofthisagreement.Iwillexecutcany documents
           necessaly to release the fundslhavein any repositoly,bank,investm ent,othert-i-
                                                                                         nancial
           institution.or any other location in order tt)make pal-tial ör totalpaym enttoward the
           mandatory assessments,rcstitutionand f'
                                                 incsimposed in my case.
       '




                  lfbllyunderstandrestitutionand forfeitureareseparatellnancialoblikationswhich
                                               x        ..                                      '

           may be imposedupon acrim inaldefendant. Ilkl4l:erunderstandthereisaproccsswithin *
                                  o
           the Departmcntot Justice wheicby.in cel-tain circumstanccs- tbrfeited lknds m ay be
                                                             .

           applicd to restittll-ion obligations.,1understand no one h;tsmadeany.pronpises to luethat
           suchaprocesswillresultin adccrease in nRy restitutionobligationsinthiscase.

                 Iundcrstand and agree,pursuantto l8 LLS.C.jj 3613 and 3664(m).whatcver
           monetaly penaltiesare impqsed by the Courtwillbe'due immediately and .subjectto
           immtdiateenibl-ccmcnthbytheUllitedStatesasprovidedtbrbystatutc.Iu'
                                                                            nderstandifthe
           Court imposes a schedule ofpaymerits,thatschedulc is .  on'l)'a minimum schedule of
   .
           p'
            aym entsand nottheonly lnethod,ntlralim itationon thelnethods
                                                                        N
                                                                          .availabletothellnited
                                                                                      ,

           Statestoenforccthejudgment.
                  Iagree to gralpttheUnited Statcsa wageassignmqnty.liquidqte a sets.orcomplete
           any othcrtaskswhich willresultin immediatepaymentin full.orpaym entin theshortes'  t
           timeinwhichtkllpaymentcanbereasonablymadcasrequire'
                                                             dunder18U.S.C.j3572(d).
                  1agreethe.foliowing'prokisions.orwordsorsimilareffect.should.be included as
           conditions ofprobation and/ôrhupcrvised release:(1.)ws-f'
                                                                   he defkndantsllallnotify the
    FinancialLitigation tfnit.United States Attorney's Oflicc.ia writing,ofany interestin
    property obtained.directly or indirectly.inuluding any interestobtained underany other
    nam e. ol
            'entity. iùcluding a trust.partncrship orcolporation afkr the execution o1-tllis        *
                                                .
   'agreem entuntilall'Ilnas,restitution;m oneyJudgmentsandm onetaryassessmentsarepaid
           in 1-
               ullh'and(2)-'7'hcDefendantshallnotify theFinan'
                                                             cialLitijation Unit,Unitcd States
           Attomey-sOfNce.in writing.atieast30 dayspriorto trgnsfcrring any interestin property
           owned directly oriidircctly by Defend 'ant.including mAy interestheldorownedunderany
           other nam e o'1-entity. including trusts. pal-tncrship and/or corporations untii al1 tsnes.
           restitutionsmoneyJ'udgmentsand'monetary assessm entsarepaidin fkik-     'q-                '


                                    1
                                    h.
                                .
       Defendant'
                siaz/&/l.
                        J ..
                                                   Page 5 of l3


   Case .
        1:17-cr-0004l-JPJ-PMS Document26 Filed 12/18/17 Page 5 of13 Pageid#:66
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 5 of 13 Pageid#: 562
                 7                                                                 '
                                                                     ,

              The parties wiilalso jointly recommend that aj a condition of=probation or
                                       o
                                               -                          *'           '.
   .
        àupervisez relcase,Deiendantwillnotify the FinancialLitigation tlnit.Unitcd States  .

        Attorney's Qffice.belbre Defendanttranslkrs any intcrestin property oMmed direeîly ()r
        indirectly by Detkndant.including.any intcrest'
                     .                                 held orowned under ank . other nam e or
        entity.includingtrusts,partnershipand/ol
                                           .   .corpol-ations.SeeI8U.S.C.j. '.3664(k).(n).
              RegardlessOfwllethqrornottheCoullspecitlcally directsparticipationorimposes
        a schedule of paym ents. I agree to t
                                           .hlly participate in inmate empl6ymentundei any
        availableorrecomniendedprogramsoperated by theBureau ofPrisons.

               1agreeanypayluentsmadeb)'lneshallbcapplicd'   1bllytothenon-jointandseveral
        portion ofmy outstanding restitution balanceuntilthe non-jointand severalportion o1-
                               x
                                   '                                                                     '

        restitution ispaid in tull.unlesstheCourtdelerminesthattodo sowotlld catlsea hardship                '
                             w
        to avictiln oftheotlensets).
                b. gutv to M akeFinaacialDis-
                                            qlqsnrvs-

                Iunderstand inthiscasethercîsapossibility substantialflnesand/prrestituiionmqy
   'be imposed. ln ordefq,to ass.isttlle United St
                                                 %.
                                                   ates as to iny recolnm endation andf in any
    necessal
           y collectionofthosesums.Iagree.ilrcquestedby theUnited States.to providea
    completeandtruthù- ulfsnancialstatem e'ntto'the United StatesAttorney'sOfsce. w ithin 30
    daysoftherequestor3 dayspriortosentcncing.whicheverisearlier,detailing aI1income.
    expenditures.assets. liabilitics.gilïs and ctmveyances bk   . mys eltl my spouse and my
    depeidentchildrenand aqy corporationspartnership orothcrcntity inwhich Iholdorhave
    held an interest,forthe period starting on January lstof-the year priorto !he yearmy
    offbnse began and continuing through thc date ofthe statemeXnt. Thijsfin ..
                                                                               ancialstatement
    shallbc submitted in aform acceptableto theUnitedStatesAttomey solfice.
                         .                                                                          'h
                                                                                                .


               From the tinle ofthe signing ofthis agreem ent01-the datc Isign thc Gnancial
    .
         tatem ent.w hichever is earlier. I agree notto convey anything ofvalue q!any person
        s'                                         .

        withouttlleauthorization ofthcOnited StatesAttorney'
                                                           sOftice.
                c. Understandine ofCollection M atters
                                   -                   -   -




                Iunderstand:

                1. aspartof-the-judgmentinthiscaseIwilibeorderedtopayopeormoremonetay
                   obligations:'                               '                     .

                                   e*
                                    !,.
       prytvl#fplz,
                  .
                  çInltla'zw -.l
                               k
                                                           Page 6 oI-l3


            f                                                                  .
   Case 1:17-cr-O004l-JPJ-PMS Docum ent26 Filed 12/18/17 Page 6 of13 Pageid#:67 .
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 6 of 13 Pageid#: 563
            '

                2: paym entshould bemadeasordered by'the Court:
                                     .

                3.1naustmailpafnnents,bycashier'seheckor'
                                                        moneyol
                                                              .
                                                              -der.payabletothe''Clerk.
                   II.S.DistiictCoul-t''to:'21()Franklin Road.S.'
                                                                W .,Suite540,Roanoke,'
                                                                                     Virginia
                   2401!.'and include my nam cand courtnum beron thecheckormoney orderi
                4. interest(tmlesswaivedbytheCourt)andpe-
                                                        naltiesmustbeimposed fbrlateor
                   missed paymepts;                  '              ,                       .

                5. theUnitedStatqsmay15leliensonmy l-ealandperstmalpropaïy tliatwillremain
                   inplaçcantilmonetaryobligationsarepaid in'
                                                            lkll.oruntllliensexpire(theIater
                                                                .                       '

                   of20yearsikom dateofsentencingorreleasetrom incarcerationl:
                   ifIretain counseltorepresentme regarding tlleUnited States-effortsto coliect
                             '
                           .u
                   any ot #
                              my monetm-y obligations,1will im mediately notify the llnited States
                                  x
                   Attorney*s0 f   fice.AT-rN: FinancialLitigation Unit.P.O.Box 1709-Roanoke.
                   Virginia24008-1709,.i'  nwriting.ol-the tkctofmy legalreprcsentation- .and
                                                                                            ,
                                                                                             '


                   1. or my attorney'if an attorney w ill represent me regarding'collection of
                   m onetal obligations! can contact the I.    J.S. Attorney-s Otxice's Financial
                   lziligatilm Unitat540/857-2259.

    C . AD DITIO NA L M AT TER S

        1. W aiverofPresep-ceofCouna l
                1 understand m y attorgey m ay bc present at any contactw ith any governm ent
    personnel. However.bj my signaturebelow-.1expressly waivethepresenceofeounsel
    during such contacts and agree govelmm entpel-sonnelm ay contactm c w ithoutthc prior
    approvalol-my attorney. Atany timeduring such contactswith goveinmentpersonnel.I
    may reqtlestthe presencl ofmy attorney and the.coptact'willbe suspended untilmy .
    àttorney an-ives()rindicatesthàtthecontactm ay continue..
                                                     .1


       2. W aiver nfRiehtto Appeal
                         -




            Knowing thatI have a.rightol-directappealof'my sentence under I8 U .S.C.j
    3742(a)andthegroundslistedtherein.Iexpressly waivethe.righttoappealmy sentenee
    on thosegroundsor(311any ground. lnadditipn'
                                               .1hercby waive lny rightof.qppeqlasto
    any andallotherissuçsin thismvterandagree1willnott-
                                                      ilcanoticeofappeal. 1am
    knowingly and volulltarily waiving any rightto appeal. By signing this agreement.l.am
                     .

    explicitly .
               and in-eyùcably directing m y aLtorney not to nIe a notice of appeal.
                                                                        .

    Notwitkstantling anl'otllerJ/J/zgpizpetotllee/zz/zwly,1Jzzzltotw/lhzcz?p my r3p/z?to appeal
    orto /l/lIJ
              e nbv,attornqy-
                            plefznoticel-ffz#,e:/,astoflzlyîssuep/lic/lcannotbewJ1e#,by
        j                                l


            .                    1
    Dqfendaht'
             JInltlali:
                                              Pagc7 of I3



   Case 1:l7-cr-O004l-JPJ-PMS Document26 Filed 12/18/17 Page 7 of13 Pageid#:68
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 7 of 13 Pageid#: 564
       law. Iunderstand the United Statesexprcssly rcservèsallofiisrightsto appeal. 1agree
       and understand i
                      f15ieany courtd  . ocument(exceptforan appealbasedon an issue                 .

       thatcannotbew aived,by Iaw .or a collateralattaçk baged on ineffective assistance.
                                                                                        of.
       eounsel)seeking t: disturb,in any way,anyorderimposed in my case such action
       shallcpnstitutea failuretocomply with a provijion ofthi:agreem ent.

             3. W gjy-
                     erofRichtth Collaterally Attack

                   I.waiveany rightImay'
                                       have to collaterally attack.inany tktureproceeding.ally
       orderissuedinthismatter.unlesssuch attack isbased on ineffectikeassistanceofcounsel.
       and agree1willnottileany documentwhich seeksto disturb any such order,unl *
                                                                                   esssuah
                             x
       Gling isbased ()1:ineffective assistanccofcöunsel. Iagreeand understand thatifI5le
       any courtdocument(eiceptforan appealbasedon an issuenbtotherwisewaivedin
       thi: agreem ept; an appeal based on'an issue that cannot be w aived, by law l or a
       collateralattack based pn ineffectiyeassistance ofcounsel)seeking to disturb,in any
       way,any orderim posed in m y case.such action shallconstitute a failureto comply
       w ith a provision ofNthis agreem ent.
                        .



             4. lnforjnation AccessW aiver
                             -




                   1knowingly andvoluntarill
                                           .;agreetowaiveal:rights.whetLerasserted directly or
       by a. representalive.to requestorreceive fi-om any dçpartm entoragency of the United
         .

       States any records pertaining to the investigation orprösecution o'
                                                                         f.this case.including
       without1im itation any records thatmay besoughtunderthcFreedom os-lnfonuation A ct.
       5I'J.S.C.j:552ybrthe'
                           privacyActQf-l974,5tJ.S,C.'5552a..                               ,
                                                                                            .           '
                    .            g           .           '   .           4

         t5. W aiverofW itnqxsFee
                                                         '           *                          '
                                     .               .

              Iagrecto wàivballl-ights,claimsorinterestin any witnessfeeIm ay beeligible to
                                                                                   .

       receive pursuant.t()28 U.S.C.j' l82l.lbr my appearanée atany (Jrand Jury.w itness
       tonfkrence orcourtpfoceeding.                             '

             6. Abandonm entofseized.Items
                                         -
                                                                                       /
                                                                                       'N       .
               '
                   By signing thispleaagreementhIhcreby abandonmy intercstin-
                                                                            ,
                                                                            -andconsentto the
       oflscialuàe,destructionorotherdispositionoi
                                                 reachitem oàtainedbyany1aw enforcement
                                                 '                       r.
                                                                         .        ..
       agency during the course oftherinvestigation.unlesssuch item isspecifically provided lbr
                                                                              .

       in anotherprovision ofthfsplea agreemcnt. Itkrtlierwaive gny and allnotice'ol-any

                                         l
  ,
       Delkndqnê-
                6,
                .z,,/,2,s.. ,'
                             1           -




                                                 Page 8o1'l3



      Case 1:17-cr-00041-JPJ-PMS pocument26 Filed 12/18/17 Page 8of13 Pageid#:69
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 8 of 13 Pageid#: 565
       proceed.ing to im plelnentthe ofscialusc.destruction.abandonm ent.orotherdisposition of
       such itcm s. '

              7'
               . Deportation
                                 *                                      .                 '
                                                           o
                 1understtmdiflam notacitizenottlaeUnitedStates-1maybesubjccttodeportation
            fom the United States.denied United States citizcnship'
           I-                                                     .and denied adm issiol: to the
                                                                        .

       llnitedStatesinthe t'
                           uture.asaresultofmy convietion fortheoffcnsets)to which1am
       pleading guilty.                                         '

              8. Admissibilitv ofStatem ents
                                         .




                 1 tmderstand any statcments 1 make (including this plea agreement. and my
       admissionofguilt)duringorinpreparatiopforanyguiltypleahearing.sentencinghearihg.
       orotherhearing and an)'statcmena Imake ()1-have made to law enlbrcem entagects.in '
                                     .

   .
       any setting (inclùding during a proflbr).may be used againstme ih this ('rany olher
       proceeding. 1knowingly waivc any right1m ay have underthe Constitution.any statute,
                                             x
                                                                                      *

       rulc or other sotlrce ot laqrto have stlch statements, or evidence derived tkonl such
       .

       statemènts.supprcssed orexciuded lkoln Seing admitted into evidence and stipulate that
                                                                            .

       stlch stàtcmentscan beadlnitted into evidence.
                                     .




             9. AdditienalO blications
               1agreetocoopc'rate thlly with 1aw enforcemen'tagentsandwilldiseloseto them . at
       ally tinlerequested by lheln,my knowledgeofany crim inalactivity. 1agree1n-illtestify
       truthfully.Ihel -eby w-aiveany right1may have to refuscto answerany questions.Iagree
       txo be debrietkd by lahrentbrcement <
                                             agènts concelmilpg any matter. Iunders'tand itis a
       telony otïknseto makefalsestatementsto law enforcementagentsorto testlfy falseiy.      .




                 Iagreenotto comm itanyofthelbllowingacts-.
                   '

                       . atten:pttowithdra:vlny guilty plea:
                       * tlcny'Icolpluitted any erim e to e'hich Ihave pled guilty:
                                                 .


                       . makeoradoptanyargumentsortlbjectionstothcp.
                                                                   rcsentencereportthatére
                           inconsislelllwilh tlaispleaagrecnaenl;
                       . obstruetjusticc:
                           ..
                                                     '              s           *
                       * failtt?comply with any provision olihispleaagrdement:
                       * C0lRR1:1it1lXy Othel?Cl*il:XQ:

                                         ,
                                         1
 -) Defendant%pzz/sfza-- l(
   .
                       '
                       .                     .
                                                 -



                                                         Page9 t)f l3



   Case 1:17-cr-OOO41-JPJ-PMS 6Ocumen
                                    't26 Filed 12/18/17 Page 9of13 Pageid#:70
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 9 of 13 Pageid#: 566
                     . makeafalse statem ent:
                     @ fbilto entermy pleaofguilty when scheduled to do so.unlessa continuance
                        isagrecd to by theUnited StatesAttorney'sOffk eand grantedby theC()ull:
                                     '
                        x
                        tailto testîfy tl-uthjhlly,as to any matter,ifcalled upop to do so (atlny.
                        scntencinghearing op-anyotherproceeding);
                     . refuseto answerany question;
                     * failto comply with any reasonable requestofthe United States Attom ey's
                       Oflice'or        '      '                                      '.
                     * ïililto cooperatewith laq;enfbrcenzentagents..
                                                                    .
                                                                        .




    D.REM EDIES AVAILABLE TO THE UNITED STATES
              .   Ihereby stipulate and agree thatthe United States Attor
                                                                        'ney's office may,atits
   elcction,ptlrsueany oral1ofthe. tbtlowing remediesit-Ifailto comply with any provision
   ol-thisagreement; (a)duclare thispleaagrcem cntvoid;(b)refuseto dismissany charges:
   (c)rcinstate any dismissed charges:(d)'file new eharges;(e)withdraw 'any subslantial      '

   assistance m otion m ade.regardless ofw hcther substantialassistance has been pertsormed:
                        .

   (1)relksetoabidçbyanyprovision,stipulations.and/orrecommel:dationscontainedinthis
   pleaagreement-,or(g)takeanyotheractionprovidtdforunderthisagreementorbystatute,
   regulation orcourtrùle.

           In addition.Iagrec il-
                                .fbrany reason,m y conviction is setaside.orIfailto colnply
   w ith any obligation underthe pleaagreelnent.theU nited'Statesm ay j5le.b)rindictm entor
   information.any chargçs againstme which were filed und/or coutd have been filed
   concelningthemattersinvolvedintheinstantinvestigatlon,.1herebywaivemyrightunder
              -


   FederalRuleoff'  d-im inalProcedure 7 to beprocçeded againstby ipdictmentand consçnt
   tcthetslingof
               x
                 an inform ytionagainstm econcerning anysuch charges-'Ialso herebywaive
                                 '

   any statute olIimitationsdefense asto any such chqrgcs.

          Thei
                rem edies set fol-th above are eum ulative and '
                                                               not m utually exclusive. 'Phe
   Ilnitcd States*election ols.any of>theserem edies.otherthan declaring thisplca agreement
   void,does not.in any way,term inate m y obligation to colnply writh the ternzs 0fthe plea
   agrcelnent.Tl1e
     .    '
                 -use ()f--if>-i11tlaissectiop doesntltmean'.-ifl'and only if.'-
                                                                               .



   E. GENERAL PROVISIO NS

         1. Limitation ofAeieem ent


   Defendanê'.
             $Initlaj%: yk'.
                                              Pàge l0 öf'l3


 Case 1:17-cr-00041-JPJ-PM S Docum ent26 Filed 12/18/17 Page 10 of13 Pageid#:71
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 10 of 13 Pageid#:
                                     567
             Thi.
                s agreem ent only binds the Unitcd States Attorney*s Oftlce for the W estern
      DistrictofVirginia. Itdoe:  jpotbind any state 01-localprosecutoi-.'otherUnited Statcs
      Attom cy-sOffice orotherofllee f)1-agency u1-thc llnited States Gov.elmment.including.
      but.notlim, ited to.the Tax Divisi:n of the United StatesDepartmentofJustice.orthe
      lnternal Rcvenue Serv'ice of the Ilnited States Departm ent of the Treasuly, These           .


      individualsand agenciesrem ain freeto prosecutemetbrany ol-
                                                                fensels)committed within
      thcirrcspeclive*'i
                       'urisdictions.
                            .




          2. EffectofM v.sienature
            CI understand my signatureon thisagreementconstitutesablnding offerby.meto         .

      enterinto thisagreement.Iunderstand theIlnited Stateshasnotaccepted my oftkrtmtilit
      signsthcagreement.                                               '

         3. Effediyv-Represvntation
               1ha%'edlscussed the'termsof-tlw foregoingpleaagreementandaIlm atterspertaining
       t()the chargesagainstlne w ith luy attorncy and aln lblly satistsed Brith my attorney and my
 .   'Nattolmey's advice. Atthiàtil ne.1have no dissatisfaction o'1 -colnplaintw'ith my attolmey-s
       represcntation. Iagree to makcknown1o theCourtno laterthan atthe tinxeofsentencing
                                               .

      any dissatisg-
                   action orcomplaintImay havcwith my attofney'
                                                              sreprepentation.

         4. M isconduct

             If I havé any intbrmation concerning any conductof any government attorney,
      agent.employee.orcontracttlrwhichèouldbeconstruedasmiscondttctoranethical.civil.
      orcrim inalvitllation.1agreeto makesuch conduclknownto theIlnited StatesAttorney-s
      O)ï5ce and the Courtqin writing,as soon as'posslble,btlt no lat-
                                                   .
                                                                     er than m y seqtencing
                                                                      .

      hem ing.

         5. FinalM âtte-
                       rs

             Iunderstanda'thorough presentenceinvestigationwillbeconducted andsentencing
      recommendationsilidependentoftheUnitedStatesAltorney'sOmcewillbemadeby the
     prescùtencepreparel  ï,which the Courtm ay adoptortake intoconsideration..Iundel-stand
     any calculatitm regarding theguidelinesby the Unhcd StatesAttorney'sOffice 01. by my
                                                   .                                      .

     attolmey isspeculativcand isnotbinding uponth:Court,theProbationOfficeorthe(Jnitcd
     StatesAttorney'sOfllue. No gut  arantèehas been madeb)'anyone regarding the et-feclof-

                        %!..
     Dqfendant%Inlt
                  '
                  laL%:.
                       uh t
                                             Page.ll()f-l.
                                                         3



 Case l:17-cr-0O041-JPJrPMS Document26 Filed 12/18/17 Page'
                                                          11of13 Pageid#:$2
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 11 of 13 Pageid#:
                                     568
   the guidclineson my case.

           Iundel-stand the prosccution'willbe fkee to allocute or describ.
                                                         .                e the nature ofthis
   offense and the evidence in this case and m ake @ny recommendationsnotprohibitcd by
   this ag
         'rcem ent.                                                                  '

          Iunderstand,the United Statesretains the right notwithstanding any provision in
   thispleaagrecment.to inibrm theProbationOfsceandtheCoun ofallrelevantfaels,to
   address theCourtwith respecttoj the nature and seriousnessofthe''oftknsets),to respond
   to any question!raiscd by the (.otu-t,to correètany inaccuracies orinadequacies in the
   presentence rçportapd to respond to any statementsmade to the Courtby oron behalfoï-
   thedctb'ndûnt.                   '      '

          1willingly stipulate thcre is a sufficicntfactualbasis to supporteach 'and every
                                                    '                                     .   '
                         ,
   luatcrial fitctual al'legation colltained lvilllin the'cllarging docunlenqs)'to whicll I ann
   plcading guilty.     .                                    .

          Iunderstandthisagreementdoesnotapply to any crimesqrchargesno'
                                                                       taddressed
   inthisagrecment.IundcrstandifIshouldtestih-'t-alselyinthisorinarelatedprocceding
   Ilnay beprosecuted forpeljtll-y and statements.
                                                 1mcy havegivcnauthoritiespursuantto
   thisagreem entmay beused againstm einsuch aproçecding.

         Iunderstand my attorney willbefree'to argueany mitigating factorson my behalf:
                                                                                      .

   totheextenttheyarenotinconsistentwiththetcrmsofthisagreemekt.IunderstandIwill
   havean oppöllunity to personally addressthe Cotlrtpriorto sentenc'ebeing imposed.

        Tlliswriting scts lbl4h thc entirc understanding bdween thepalliesand constitutes
   thecompletepleaagrbemehtbetween theUnited StatesAttorney tbrthe q'estelm District
   ()fVirginiaandme,andno otheradditionaltennsoragrceillentsshallbeentered exccpt
                 se other term s orajreementsareln writing andsigned.by theparties.This
   and unless tho'              .

   pleaagrcemeqtsupcrsedesall.priorunderstandings-promises.agreements.orconditions.
   il-any.betweenlhe Ilnited Statesand lne.

  '
         Ihaveconsultcd'with my attorney and ftllly underptand al1my rights. Ihave read
  thispleaagrecm cntand carefùlly reviewed eveln'partofitwith114.attonAey. 1understand
  this agrecm ent and 1 voluntarily agree to it. I have not been c'oerced. threatèned. or
  prom iscd.anything other than the terms of thixs
          '                                       .
                                                    pleao agreement. describcd above.. in
  exchange for'm y plea ofguilty. Being aw arc ot aI1olthe possible consequences ol m y


  Defendtlnt'-
             çInîtlals: B
                                         Page l2 of l3



 Case 1:17-cr-0O041-JPJ-PM S Docum ent26 Filed 12/18/17 Page 12 of13 Pageid#:73
                                                                 .
Case 1:17-cr-00027-JPJ-PMS Document 169-5 Filed 04/30/19 Page 12 of 13 Pageid#:
                                     569
                        pleay
                            'IhaveJidependentlyde'
                                                 cided tö enterthispleaùfmy owntkeéwlll,andam afGrmipg
                        thatagreem ênton thisdate and by my signaturebelow .
            -       '

                          'e: l/J -/# ..y.//
                        Dat                                                         ..   .J4.
                                                                                            ;.
                                                                                             ta ,        .
                                                                                                                        .jaji
                                                                                                                            gv
                                                                                                                             ,
                                                                                                                             yyy-
                                                                                                                                /e                    --

                                                                            Sha:nonKo#alesld,Derètldant
                                                                                                                              '                   I
                                                                                                                                                           s
                                Ihavefully èxplained allrightsavailableto my glientwith resp
                                                                                           'ec'
                                                                                              tto theoffen'sls-                               .

                    listed in thependingchatgtngdocumeutts). Ihave'qp-efullyreirlèjkfdevely partofthîs
                    pleaagrçementwithInycllent.Tomykflowledge,my'clienfs.dbqision to enterintp this                          ..

                    agreementisaninfolïnçdalïd volunttgy one.
                                                     .                                       . 'J    '
                                                                                .


                          1understand Il'flalàbe prej.
                                                     dnt-i
                                                         jtsn.y contactwith m# clikhtby any govemment
                    peràonnel.However',by'mysignam rebelow ,Iexptessly'consentto'dh-
                                                                    ,                ectcodtactwithmy                        ..
                '
                    client,w'
                            ithout.nlypi-iqiapproval,.
                                                     bygovernmdntle''
                                                                    l-
                                                                     sollncl'
                                                                            ,lnclud3ng butnotliniltedto.
                    in regqrd lo the coljectipnolrmonetï-
                                                       'y'pmountsoWe
                                                                   'd'in this..anpa1jl..
                                                                                       ejaudmatters At                                    .                        ..        .

                    any time during suoh.cùlftacl with gtwermnentpcfsonnel,nîy.
                            .                                                       'clientmay rvquestmy .
                    pl-
                      esenbç'mad the conlactwillbe stlsp'
                                                        eflded until1 ql-rive orindldate thatthe contactm ay
                    continue..         .                                                                 '
                                                                                     '

                           If1willconuhqetorepresentmydientrega:Jii.   lg
                                                                        '!l'leU11ktè/.states'ehbrtstocolled
                                                                        '
                                                                                                                                      .

                    nny llldnbtal-y obligatlons,1 willnotlfy thcUniikd States A ttnlxey's Om ce, AT'IN.:            .    .

                    FinanciqlLitlgationI. Jni.t,P.O.B'ôx l709,Roanoke,Virginia24t/087179% gn writing,of                           ,

                    thefat*tot?lnyconti' nued legalrepreàehtationwithin l0dayjofS'eenlny ofiudgmentin                         .                            *
                    thiscase.               '                                                                .w.. , ......                        .            '....@ .. :
                                                                                         1           .
                                                                                             .




                    Date:/2 Jfrc-?/?F           ,
                                                                            D aw'd Tltfjl
                                                                            .           ''
                                                                                         io's$Esq.
                                                                                                 -       .

                                                                            Counaelfoe.Defendant



                    bater               .       .        jg1 x (g                        .                     '              -''
                                                                                andy Rant yùl'                                                             '.
                                                                            AsjlstaàtUnitéilStatesAttorliey
                                                                            Vi/giniéSlateBa'rNo.33$37

                '



                                    .           .#


                D e-li
                     utdtutt%-biitiaLf: '-
                                                                Page t:$öf l3



'
'
    .
        '
                 17-cr-00041-JPJ-P M S Docum ent26 File'd 12/18/17 'Page 13 of13 .
        ..C ase 1:              .                    .                           'Page'
                                                                                      Id#:7
                                                                                          .4
        Case 1:17-cr-00027-JPJ-PMS
                               '
                               y       Document 169-5 Filed 04/30/19 Page 13 of 13  '  Pageid#:
                                                                                       .
                                                 570
